 DECISIONS OF NATIONAL LABOR RELATIONS BOARDEschenbach-Boysa Management Company, Inc., Es-chenbach-Boysa Management Company of Wau-kesha, Inc. and Hotel Employees and Restau-rant Employees International Union, Local No.122, AFL-CIO, Petitioner. Case 30-RC-414317 January 1984DECISION ON REVIEW ANDDIRECTIONBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTERUpon a petition duly filed under Section 9(c) ofthe National Labor Relations Act, a hearing washeld before Hearing Officer Paul Bosanac of theNational Labor Relations Board. Following theclose of the hearing the Regional Director forRegion 30 issued a decision. Thereafter, the Em-ployer filed a request for review of the RegionalDirector's decision and brief in support thereof andthe Petitioner filed briefs in support of the Region-al Director's decision.On 20 July 1982 the National Labor RelationsBoard by telegraphic order granted review as tothe appropriateness of the unit.1The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has reviewed the hearing officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are affirmed. Ad-ditionally, the Board has reviewed the record inlight of the request for review and briefs, andadopts the Regional Director's findings and recom-mendations.The Employer consists of two franchise restau-rants located respectively in Milwaukee and Wau-kesha, Wisconsin. The Petitioner seeks to representthe employees at the Milwaukee location. The Em-ployer asserts that the appropriate unit should in-clude both stores.The Employer's restaurant in Milwaukee openedin July 1979 and the restaurant in Waukesha inMarch 1981. The restaurants are 20 miles apart andeach employs about 25 employees. Each restaurantis a separate corporation. Lee Martin Eschenbachowns 50 percent of the stock in each corporation.Steve Boysa owns the remainder of the stock in theWaukesha restaurant and 34 percent of the stock inthe Milwaukee location. Bill Heilen owns the re-mainder of the stock in the Milwaukee location. Acentral business office for the Employer is at a sep-arate location in Milwaukee.i The Board has been administratively advised that an election wasconducted on 23 July 1982 in the unit found appropriate by the RegionalDirector and the ballots were impounded.268 NLRB No. 77The two restaurants have identical menus, foodprices, and hours of operation and are promotedthrough the same advertising. One workmen's com-pensation policy covers both locations and employ-ees at both restaurants receive the same insuranceand vacation benefits and the same 50-percent dis-count on food purchased prior to the employee'sshift. Wage ranges are similar ($2.01 to $4.50 perhour at the Waukesha restaurant and $2.01 to $5per hour at the Milwaukee restaurant) and employ-ee classifications are identical except that Milwau-kee has two quality control supervisors and Wau-kesha has none. Employees in the various classifi-cations have the same duties, the same paydays,and the same probationary period. Seniority ac-crued at one location is honored at the other loca-tion. All personnel records are kept on the prem-ises of the respective restaurants and each restau-rant has a separate payroll and timecards.Managerial responsibility is split between Es-chenbach and the two managers employed at eachstore. In addition to spending 3 days a week ateach store, Eschenbach calls the managers at thestore where he is not present three to six times aday. Eschenbach makes the major managerial deci-sions concerning the restaurants such as settingmenus and choosing vendors and also decides thenumber of people to be hired. Additionally, Es-chenbach sets pay rates and overall terms and con-ditions of employment. Although the managers domost of the training of employees, when Eschen-bach decided to alter the meatcutting technique atthe restaurants, he personally taught the employeesthe new technique. Similarly, when a fruit bar wasadded to the salad bar, schenbach showed the em-ployees how to set up and maintain it. Appeal toschenbach constitutes the third step of the griev-ance procedure, although employees do call himdirectly at home or at the other restaurant concern-ing their problems.The managers solve employee problems andcomplaints and grant time off. The managers makeup the employee work schedules although suchschedules must be reviewed and approved by Es-chenbach. Significantly, the managers interview jobapplicants and can and have hired employees ontheir own. They may discharge an employee for asevere violation of company policy such as intoxi-cation or threatening violence but otherwise mustobtain Eschenbach's approval before firing an em-ployee. As to such terminations that require Es-chenbach's approval, the managers make effectiverecommendations. Occasionally, the managers rec-ommend employee promotions and raises but mostoften they are initiated and determined by Eschen-bach based on his own observation. The managers550 ESCHENBACH-BOYSA CO.do much of the training of the employees, oftenusing materials provided by the franchising compa-ny.The managers determine the quantity of goods toorder based on the previous week's volume. Theycan reject merchandise if it does not meet the spec-ifications of the order. Once or twice a week, uni-forms, small equipment, or food is transferred be-tween the two restaurants to relieve temporaryshortages.There is evidence that the managers rotate be-tween the two restaurants for training purposes andto cover vacations and time off. However, there isvirtually no evidence of transfer of employees.There have been no permanent transfers and threetemporary transfers since the second location wasopened in March 1981. Two of these transfers werein order to assist in opening the new restaurant.The third transfer involved emergency help forone evening.We agree with the Regional Director's conclu-sion that the two corporations are a single employ-er and as such the broader two restaurant unitcould be an appropriate unit. However, as the Re-gional Director also finds, we conclude the Em-ployer here has not rebutted the presumption of ap-propriateness attaching to the single restaurant unit.The restaurants here are 20 miles apart and there isvirtually no interchange among their employees.Eschenbach does not make daily visits' to both lo-cations and therefore, although he reserves forhimself many management prerogatives, he neces-sarily must leave many of the day-to-day decisionsconcerning the restaurants to his managers. Thesemanagers, inter alia, interview and hire employees,grant time off, and resolve employee problems andcomplaints. It thus appears that the employees atthe Milwaukee restaurant have a separate commu-nity of interest. There is no history of bargaining ina broader unit. In view of all of the foregoing wefind that the employees employed at the Milwau-kee restaurant constitute a separate appropriateunit. 2DIRECTIONIt is directed that the Regional Director forRegion 30 shall, within 10 days from the date of2 Big Y Foods, 238 NLRB 860 (1978), relied on by our dissenting col-leagues, varies from the facts in this case in several important respects,and therefore does not control our decision here. In Big Y, the local man-agers had no authority to mete out discipline on their own, except foroccasional oral reprimands. They had authority to resolve only the mostminor employee complaints without referring them to the employer'scentral officials. The local managers there were not involved in employeeevaluation. In short, the managers here possess far more authority to con-trol or affect labor relations policy than did the local managers in Big Ythis Decision on Review and Direction, open andcount the impounded ballots cast in the electionheld 23 July 1982, and thereafter prepare and serveon the parties a tally of ballots, on the basis ofwhich he shall issue the apppropriate certification.MEMBER HUNTER, dissenting:I cannot agree with my colleagues that a singlerestaurant unit here is an appropriate unit. In myview, the administration of the restaurant is sohighly centralized in the person of Lee Martin Es-chenbach that the single location unit presumptionis rebutted.It is clear from the record that Eschenbach iseither present at or in touch with both restaurantsevery day. Eschenbach sets the terms and condi-tions of employment for both restaurants and theyare virtually uniform throughout. To the extentthat the managers exercise any autonomy, it con-cerns matters that are largely routine and is exer-cised consistent with preset guidelines. Althoughpersonnel records of the two establishments arekept separately as required by law, Eschenbach is aconsistent and important factor in virtually all per-sonnel actions with the possible exception of theinitial hiring of employees. Thus, Eschenbach mustbe consulted about all scheduling and discharges(except in egregious cases), generally initiates allraises and promotions, and is frequently involvedwith problems and grievances even at their initialstages. Eschenbach often decides to transfer equip-ment and food between the two restaurants and hason several occasions transferred employees fromone restaurant to the other. Indeed, one employeewas transferred for a period of 6 months to a yearwhen the second restaurant opened. Moreover,there is evidence that the managers rotate betweenthe two restaurants to accommodate training needs,vacations, and time off.In my view then, the employees at the Milwau-kee restaurant simply do not have a separate com-munity of interest in any meaningful way.' Sincethe Petitioner has agreed to go to an election in thelarger unit if that is deemed the only appropriateone, I would direct an election in a unit consistingof the Employer's employees at its restaurants inboth Milwaukee and Waukesha.I See, for example, Big Y Foods. 238 NLRB 860 (1978), where theBoard found a single location unit inappropriate. There interchange wasalso limited, but, as here, the local managers' autonomy was greatly cir-cumscribed.551